NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50317

                Plaintiff-Appellee,             D.C. No. 3:15-cr-02048-BEN

 v.
                                                MEMORANDUM*
JULIAN JUAREZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Julian Juarez appeals from the district court’s judgment and challenges the

30-month sentence imposed following his guilty-plea conviction for distribution of

heroin, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Juarez contends that the district court erred in denying his request for a

minor role reduction under U.S.S.G. § 3B1.2(b). He argues that the court did not

adequately consider all of the factors contained in the commentary to the

Guideline, and failed to compare him to all of his co-participants in the offense.

Reviewing de novo, see United States v. Quintero-Leyva, 823 F.3d 519, 522 (9th

Cir. 2016), we conclude that Juarez’s claims fail. The record reflects that the court

invited comment at the sentencing hearing on each of the five factors and properly

considered those factors, as well as the totality of the circumstances, before

concluding that Juarez was not “substantially less culpable than the average

participant.” U.S.S.G. § 3B1.2 cmt. n.3(A), (C). Moreover, the court compared

Juarez to his named co-participants in the offense and considered other possible

participants in the overall scheme. Finally, contrary to Juarez’s claim, the court

did not apply this court’s precedent in a way that conflicts with the minor role

Guideline. See Quintero-Leyva, 823 F.3d at 523 (because the five factors are non-

exhaustive, “a district court may also consider other reasons for granting or

denying a minor role reduction”).

      AFFIRMED.




                                          2                                      16-50317